FILED
                             NOT FOR PUBLICATION                             JAN 26 2016

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


PIARA SINGH,                                     No. 13-73373

               Petitioner,                       Agency No. A078-674-976

 v.
                                                 MEMORANDUM*
LORETTA E. LYNCH, Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted January 20, 2016**

Before:        CANBY, TASHIMA, and NGUYEN, Circuit Judges.

      Piara Singh, a native and citizen of India, petitions for review of the Board

of Immigration Appeals’ (“BIA”) order dismissing his appeal from an immigration

judge’s (“IJ”) decision denying his application for asylum, withholding of removal,

and protection under the Convention Against Torture. We have jurisdiction under


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
8 U.S.C. § 1252. We review for substantial evidence the agency’s adverse

credibility finding. See Mousa v. Mukasey, 530 F.3d 1025, 1027 (9th Cir. 2008).

We grant the petition for review and remand.

      The BIA affirmed the IJ’s adverse credibility finding based on discrepancies

between Singh’s testimony and documentary evidence and unresponsive answers

during cross-examination. Substantial evidence does not support the agency’s

adverse credibility determination because the discrepancies were either reasonably

explained or did not go to the heart of Singh’s claim, see id. at 1027-29; see also

Chebchoub v. INS, 257 F.3d 1038, 1043 (9th Cir. 2001), and the record does not

support the finding that Singh was unresponsive, see Jibril v. Gonzales, 423 F.3d
1129, 1137 (9th Cir. 2005).

      Thus, we grant the petition and remand Singh’s claims to the agency, on an

open record, for further proceedings consistent with this disposition. See INS v.

Ventura, 537 U.S. 12, 16-18 (2002) (per curiam); see also Soto-Olarte v. Holder,

555 F.3d 1089, 1095 (9th Cir. 2009).

      PETITION FOR REVIEW GRANTED; REMANDED.




                                          2                                    13-73373